Citation Nr: 1730504	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a thoracolumbar spine disability.

4.  Entitlement to service connection for left hallux valgus and plantar fasciitis with left heel spur (claimed as calcaneal heel spur).

5.  Entitlement to service connection for left foot subcortical marrow edema inflammatory disorder and peroneal tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and March 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and Boise, Idaho, respectively.

In April 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic claims file.

During the aforementioned Board hearing and thereafter the Veteran submitted additional evidence in support of her claim and specifically waived initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  To the extent that additional evidence subsequently has been associated with the electronic claims file, the evidence relates only to the service-connected knee disabilities and not to the claims on appeal, as the evidence did not reference these disabilities.  As such, the Board concludes that a remand for initial consideration by the AOJ is not warranted.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for left hallux valgus and plantar fasciitis with left heel spur (claimed as calcaneal heel spur) and entitlement to service connection for left foot subcortical marrow edema inflammatory disorder and peroneal tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. There is at least an approximate balance of positive and negative evidence as to whether the Veteran's multilevel thoracolumbar spondylosis with sciatica was caused by her service-connected bilateral knee disabilities.

2. There is at least an approximate balance of positive and negative evidence as to whether the Veteran's right hip degenerative joint disease with sacroiliitis was caused by her service-connected bilateral knee disabilities.

3. There is at least an approximate balance of positive and negative evidence as to whether the Veteran's left hip degenerative joint disease was caused by her service-connected bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for multilevel thoracolumbar spondylosis with sciatica is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).

2. Entitlement to service connection for right hip degenerative joint disease with sacroiliitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).

3.  Entitlement to service connection for left hip degenerative joint disease is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that her current back and bilateral hip disabilities were caused or aggravated by her service-connected knee disabilities.  Specifically, she asserts that years of an antalgic gait due to the knee problems resulted in back and hip disabilities.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

VA treatment records from at least August 2005 have included a diagnosis of sciatica.  January 2007 x-rays of the right knee showed minimal degenerative joint disease.  A February 2007 MRI of the left knee showed a tear in the posterior horn of the medial meniscus.  

An April 2007 VA podiatry clinic record noted that the Veteran had a history of chronic knee pain and was being seen for complaints of bilateral foot pain, right greater than left.  She reported moderate foot pain for the past several years that was nagging and aching with tenderness on weight bearing and ambulation.  The Veteran also noted that her knee pain was severe and took precedence over the foot pain.  

In August 2008, the Veteran complained of left foot pain that was most intense under the fourth metatarsal head.  There was a low medial arch with increase noted on hallux dorsiflexion.

A November 2008 private treatment record discussed the Veteran's prior right knee meniscectomy and indicated that 3 years previously she also had developed left knee pain with eventual diagnosis of a medial meniscal tear.  In February 2009, the Veteran underwent a partial arthroscopic medial meniscectomy of the left knee.

July 2008 x-rays of the feet showed mild osteoarthritis at the first metatarsophalangeal joint bilaterally.  

In April 2009, the Veteran was afforded a VA examination for the feet.  At that time, her left foot symptoms were pain, stiffness, fatigability, weakness, and lack of endurance while standing or walking, as well as pain at rest.  The pain was in the ball and heel and the stiffness was primarily in the big toe.  X-rays of the bilateral feet showed hallux valgus with lateral subluxation of the sesamoids and bunion deformity.  Following examination, the examiner diagnosed bilateral foot strain with bilateral mild hallux valgus, mild hallux rigidus, foot pronation, and calcaneus valgus.  The examiner concluded that it was less likely than not that the bilateral foot problems were caused by or the result of the Veteran's service-connected knee disabilities.  The rationale was that there was only a slight decrease in the knee range of motion and without a significant change in the range of motion it would be unlikely to have a significant biomechanical effect on the feet.  The diagnosed foot problems were common problems in the general population and were not known to be associated with chondromalacia patellae, meniscal, or other ligamentous injuries.

An April 2010 VA treatment record noted that the Veteran had experienced a significantly altered gait for many years due to knee problems, as well as pain in the sacroiliac joint.

An August 2011 MRI of the lumbar spine was ordered based on bilateral leg and hip pain and sciatica without recent trauma.  The MRI showed minimal to mild disk herniation at L1-L2 and L3-L4 and mild broad-based disk herniation at L2-L3 and L4-L5.  The overall impression was mild multifocal degenerative changes throughout the lumbar spine with mild progression at L3-L4 and L4-L5 from the previous study.  

Thereafter, a September 2011 private treatment record included the opinion, "I think is over 50% likely that [the] long [history] of knee pain in the military altered her gait with her thin stature to put undue pressure on her lower lumbar spine precipitating her severe leg/back pain."

Later in September 2011 a MRI of the pelvis showed mild right sacroiliitis and mild degenerative joint disease of both the right and left hips.

The Veteran was afforded a VA examination for her hips in December 2011.  The examiner noted a diagnosis of bilateral minimal joint disease.  The Veteran reported onset of left hip pain 2 to 3 years previously that began in the lateral aspect of the pelvis region and began to radiate to the buttock area.  The right hip pain began about one year previously that was achy and dull in the pelvic area.  She denied any injury or trauma to the hips.  Following examination, the examiner concluded that it was less likely than not that the Veteran's bilateral hip disability was proximately due to or the result of the Veteran's service-connected knee disabilities.  The rationale was that x-rays showed very minimal degenerative changes most consistent with aging as well as due to mild superior dysplasia of the bilateral hips that was more likely than not congenital.  Moreover, there was no significant loss of range of motion of the bilateral knees at present or on prior examinations to warrant a significant biomechanical effect being inserted on the hip joints.  

The Veteran also underwent a VA examination for her back in December 2011.  The examiner noted diagnoses of minimal to mild thoracolumbar spine spondylosis and congenital mild thoracic scoliosis.  The Veteran reported the onset of mid-back pain about 2 years previously without injury or trauma.  On examination, there was no evidence of radiculopathy.  Following examination, the examiner concluded that it was less likely than not that the Veteran's low back disability was proximately due to or the result of the Veteran's service-connected knee disabilities.  The rationale was that there was not significant loss of range of motion of the knees and that x-rays showed very minimal degenerative changes most consistent with aging as well as due to mild superior dysplasia of the bilateral hips that was more likely than not congenital.  Moreover, there was no significant loss of range of motion of the bilateral knees at present or on prior examinations to warrant a significant biomechanical effect being inserted on the hip joints.

A March 2012 VA treatment record indicated that the Veteran, "Was denied her C & P for her low back and hips, that were more lik[el]y due to years of antalgic gait from her bilateral knee problems, surgeries on both in the past."  The record noted a diagnosis of lumbar degenerative disc disease, but did not include a specific diagnosis as to the hips.

In August 2012, the Veteran was noted to have improving foot pain with orthotics.  The Veteran's medical history included findings of foot pain and pes planus.

A July 2013 VA treatment record included the Veteran's report that her left knee had regularly been giving out on her causing left hip pain.  The assessment was hip pain and the Veteran was referred to physical therapy.

April 2014 x-rays of the left foot showed a left inferior calcaneal heel spur.  A May 2014 MRI report noted a bicycle accident in February 2013 and that the Veteran reported persistent intermittent left ankle pain from that time.  The impression included microtrabecular fracture planes of the calcaneus; plantar fasciitis versus repetitive microtrauma to the aponeurosis; synovial or ganglion cyst along the talonavicular joint; and edema in the sinus tarsus due to suspected altered biomechanics.

A June 2014 private treatment record noted the Veteran's uncertainty as to the cause of her left ankle / calcaneal problems.  She wondered whether they were due to a post-service bike accident or due to "walking funny" from issues with her knees.  The treatment provider stated that MRI findings indicated that microfractures of the calcaneal tuberosity were from a bike accident, although the physician was "uncertain" she stated that the microfractures "could be from chronic altered biomechanics of the ankle joint due to long standing knee issues and [] accumulated trauma."

A June 2014 VA treatment record included the Veteran's complaints of ongoing left ankle pain that was not improving.  An MRI had shown marrow edema, microtrabecular fracture, repetitive microtrauma, split and attenuated peroneus brevis tendon, a synovial cyst along the dorsolateral aspect of the talonavicular joint, and altered biomechanics most likely due to long standing knee conditions.

A September 2014 private treatment record indicated that the Veteran had a 2 year history of a painful left heel and that she had suffered a puncture wound from a bicycle accident.  

In October 2014, the Veteran had another surgery on the left knee, specifically a left knee arthroscopy with debridement for a medial meniscus tear.

An October 2014 VA examination report for the knees stated, "The claimant's service connected right knee anterior cruciate ligament laxity led to gait disturbance and compensatory mechanical stresses on the claimant's left knee, leading to a need for left knee arthroscopic meniscectomy in 2009, as well as a subsequent left knee arthroscopic debridement in 2014."

In February 2015, the Veteran was afforded a VA examination for the left foot claims.  The examiner noted review of the claims file.  The examiner noted diagnoses of bilateral hallux valgus and inflammatory conditions, benign new growth of bones on the left.  The examiner noted that the April 2009 x-rays did not show any calcaneal spurs or flat foot conditions in the left foot and that in April 2014 the Veteran injured her left foot and ankle in a bike accident and subsequent imaging showed a left calcaneal spur and patchy bone marrow edema in the lateral calcaneus and tarsus.  The examiner noted that a private treatment provider had opined as to the possibility that the subcortical edema could be related to the long-standing knee issues on a mechanical alteration basis to the ankle and not the foot.  The examiner indicated that such an opinion was pure speculation without medical evidence to support the opinion.  Instead, the evaluation was following trauma from a bike accident and was unrelated to active service and was unrelated and not aggravated by any incident in service.  The Veteran discussed her long-standing knee problems and reported left foot pain for the past 5 years.  The pain originally occurred in the morning, but had stopped after treatment for plantar fasciitis.  Her current symptoms were residual tenderness in the left heel and fifth tarsal metatarsal joint when going barefoot.  The Veteran could walk well wearing sturdy shoes or boots.  Following examination, the examiner indicated that the Veteran appeared to have residual findings of left plantar fasciitis with left heel spur and a suggestion of inflammation of the tarsometatarsal joint of the fifth toe.  The examiner concluded that it was less likely than not that the claimed left foot disabilities were proximately due to or the result of the Veteran's service-connected knee disabilities.  The rationale was that an MRI of the knees in August 2012 showed no evidence of chondromalacia patella or patellofemoral syndrome.  Bilateral foot x-rays in April 2009 did not included findings of a flat foot condition or calcaneal spur, only bilateral hallux valgus.  X-ray of the foot in 2014, however, did show a left calcaneal spur and the Veteran reported a history of plantar fasciitis.  There was no flat foot condition and there was no medical nexus of a knee condition causing the alleged flat foot condition, plantar fasciitis, calcaneal spur, or hallux valgus deformity.  The knee condition was in no way related to the alleged foot condition.  The current diagnosis of plantar fasciitis with possible early arthritis in the fifth tarsometatarsal joint was isolated and independent and unrelated to any knee condition.  They also were not aggravated by the knee condition.

In a July 2015 statement, the Veteran discussed an ongoing antalgic gait due to knee problems for many years and stated, "I have had feet problems for some time and all the doctor's I see except the VA say is it caused from my knees."

In a January 2017 statement, the Veteran argued that she had experienced an antalgic gait since 1988 due to knee problems and that, "Almost 30 years of walking poorly one can be sure that it is going to [a]ffect other parts of my body as they are truly not independent of each other and [a]ffects the[] way I move.  My Range of motion is not normal when weight is on them and I walk with my knees and hips in a forward direction because of my knees, which has only contributed to more complication."

In February 2017, the Veteran complained of bilateral hip pain with extended walking and was diagnosed with bilateral iliotibial band syndrome with trochanteric bursitis.  The Veteran reported that she had some back issues with radiation down the extremities that she believed affected her ambulation.

Thus, there is conflicting evidence as to whether the current multilevel thoracolumbar spondylosis (osteoarthritis) with sciatica, right and left hip degenerative joint disease, and right sacroiliitis were caused or aggravated by the Veteran's service-connected bilateral knee disabilities.  Multiple VA and private treating professionals have concluded that the current back and hip disabilities were caused by the Veteran's years of antalgic gait as a result of her service-connected knee disabilities.  The Board finds these conclusions supported by the findings in the October 2014 VA examination report that the Veteran's service-connected right knee disability led to gait disturbance and compensatory mechanical stresses on the left knee, ultimately resulting in left knee disability.  By contrast, the December 2011 examiner reached the opposite conclusion, as the Veteran did not have sufficient loss of range of motion in the knees to constitute a mechanical change that would be sufficient to cause the back and hip disabilities and that they more likely were the result of the natural aging process.  The Board finds all of the above opinions of significant probative value, as each opinion included a complete rationale for the opinions expressed.  

In light of the foregoing, the Board finds that entitlement to service connection for multilevel thoracolumbar spondylosis with sciatica, right hip degenerative joint disease with sacroiliitis, and left hip degenerative joint disease is warranted as secondary to the service-connected bilateral knee disabilities.

The Board finds the foregoing a complete grant of benefits with respect to the claims on appeal.  In that regard, the Board recognizes that the Veteran has had findings of mild scoliosis of the thoracic spine; however, such findings have been listed as congenital in nature and there is no lay or medical evidence to suggest that there has been a superimposed disability on the congenital disorder other than the disabilities granted service connection herein.


ORDER

Entitlement to service connection for multilevel thoracolumbar spondylosis with sciatica is granted.

Entitlement to service connection for right hip degenerative joint disease with sacroiliitis is granted.

Entitlement to service connection for left hip degenerative joint disease is granted.


REMAND

In addition to the foregoing, the Veteran contends that she has multiple disabilities of the left foot that were caused or aggravated by her service-connected bilateral knee disabilities.  The Board finds that additional development is required prior to adjudication of these issues.

Specifically, the Board finds that the February 2015 VA examination report for the Veteran's left foot claims is inadequate for adjudication purposes.  The rationale relied on the fact that the Veteran only was service-connected for chondromalacia of the knees.  Such a finding failed to account for the also service-connected bilateral torn medical menisci and post-surgical residuals.  In addition, service connection for thoracolumbar spine and bilateral hip disabilities is granted herein and the Veteran specifically has argued that her back has adversely affected her gait.  As the Veteran's overarching contention is that her abnormal gait is the cause of her left foot problems, the Board concludes that consideration of whether the Veteran's now service-connected back disability caused or aggravated the left foot disabilities also is necessary.

In addition, during her April 2017 Board hearing the Veteran indicated that getting to the Phoenix VAMC where prior VA examinations had been conducted was difficult for her and requested that any future VA examinations be scheduled closer to her home.  To the extent possible, such a request should be accommodated. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records from January 2017 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA examination for her left foot claims.  (If possible, schedule the examination at a location closer to the Veteran's home than the Phoenix VA Health Care System.)  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, conducting an interview of the Veteran, and undertaking any studies deemed necessary, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that any diagnosed left foot disability at the time of examination or any time during the appellate time period (to include left hallux valgus, plantar fasciitis with left heel spur, subcortical marrow edema inflammatory disorder, and peroneal tendonitis) was (a) caused OR (b) aggravated by a service-connected disability or disabilities, specifically to include her service-connected bilateral knee and thoracolumbar spine disabilities. 

In reaching that determination, the examiner is requested to consider (and discuss and reconcile to the extent necessary) the April 2009 and February 2015 VA examination report findings, the June 2014 VA private treatment records suggesting an association between the bilateral knee disabilities and left foot problems, and the Veteran's lay statements (including in June 2015) that her private treatment providers have consistently attributed her left foot problems to her service-connected bilateral knee disabilities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  "Aggravation" means that the disability has permanently worsened beyond its natural progression by the Veteran's service-connected disability.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and her representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


